UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [x] QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File number: 000-52677 VERDANT AUTOMOTIVE CORPORATION (Exact name of registrant as specified in its charter) Delaware 45-2405975 (State or other jurisdiction Of incorporation) (I.R.S. Employer Identification No.) 12223 Highland Avenue, Suite 106-542, Rancho Cucamonga, California91739 (Address of principal executive offices) (909)786-1981 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes[x] No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Largeacceleratedfiler [] Acceleratedfiler [] Non-accelerated filer [] Smallerreportingcompany [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[x] No[] 1 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Not applicable. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of October 31, 2011, the Company has94,925,640 shares of Class A Common Stock outstanding and no other classes of common stock. TABLE OF CONTENTS VERDANT AUTOMOTIVE CORPORATION (A DEVELOPMENT STAGE COMPANY) Part I – Financial Information Item 1 Financial Statements Balance Sheets as of September 30, 2011 and March 31, 2011 3 Statements of Operations for the Six Months Ended September 30, 2011, and 2010 and for the Period from Inception, August 19, 1999, through September 30, 2011 4 Statements of Cash Flows for the Six Months Ended September 30, 2011, and 2010 and thePeriod from Inception, August 19, 1999, through September 30, 2011 5 Notes to the Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition andResults of Operations 10 Item 3 Quantitative and Qualitative Disclosures about Market Risk 15 Item 4 Controls and Procedures 15 Part II – Other Information Item 1 Legal Proceedings 16 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 16 Item 3 Defaults Upon Senior Securities 17 Item 4 Submission Of Matters To A Vote Of Security Holders 17 Item 5 Other Information 17 Item 6 Exhibits 18 2 PART I ITEM 1. FINANCIAL STATEMENTS The Financial Statements of the Company required to be filed with this 10-Q Quarterly Report were prepared by management and commence below, together with related notes. In the opinion of management, the Financial Statements fairly present the financial condition of the Company. Verdant Automotive Corporation Balance Sheet September 30, 2011 March 31, 2011 ASSETS CURRENT ASSETS: Cash Prepaid expenses Total Current Assets PROPERTY AND EQUIPMENT, NET 0 OTHER ASSETS Goodwill 0 0 Deposits Total Other Assets 0 TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) CURRENT LIABILITIES: Accounts payable and accrued expenses Accounts payable and accrued expenses - Related party Deposits from stockholders Notes Payable Notes Payable - Related parties Total Current Liabilities STOCKHOLERS' EQUITY / (DEFICIT) Preferred stock, $.001 par value; 5 shares issued and outstanding at September 30, 2011 0 0 Common Stock, .001 par value: 999,999,995 shares authorized: 91,976,640 and 3,700,726 share issed and 91,976,640 and 3,700,726 shares outstanding at September 30, 2011 and March 31, 2011, respectively Additional paid-in capital Warrants (300,000 warrants issued and outstanding at September 30, 2011) 0 0 Treasury stock ) 0 Deficit accumulated during the development stage ) ) Total Stockholders' Equity / (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) 3 Verdant Automotive Corporation Statement of Operations For the Six Months Ended Setptember 30, 2011 Three Months Ended September 30, Six Months Ended September 30, Description April 19. 1999 to September 30, Sales 0 0 0 0 Cost of sales 0 0 0 0 0 Gross profit 0 0 Operating Expenses Depreciation and amortization 0 0 General and administrative expenses Impairment of goodwill 0 0 0 Impairment of long-lived assets 0 0 0 0 Impairment of loan receivable 0 0 0 Total operating expenses Income / (Loss) from Operations ) Other Income / (Expense) Other income Loss from conversion of shareholder debt 0 0 0 0 ) Interest (expense) Interest (expense) - Related parties ) ) 0 ) Total Other Income / (Expense) Income / (Loss) before Income Taxes ) Provisions for Income Taxes 0 0 0 0 0 Net Income / (Loss) Net Income / (Loss) Per Share: Basic and Diluted ) Weighted Average Shares Outstanding Basic and Diluted 4 Verdant Automotive Corporation Statement of Cash Flows For the Six Months Ended Setptember 30, 2011 Sep 30, 11 Sep 30, 10 April 19. 1999 to September 30, CASH FLOWS FROM OPERATIONS: Net Income / (Loss) Adjustments to reconcile net income / (loss) to net cash used in operating activities: Depre & Amort Impairment of GW Impairment of Long-Lived Assets Impairment of Loan Rec Accrued Interest on payable converted to debt Issurance of warrants for services Common stock issued for services Loss on conversion of stockholder debt to C/Stock Expense paid by stockholder and affiliate Payables and servcies converted to C/Stock Assumption of liabilities over value of assets ) ) Changes in Assets & Liabilities: Decrease / (Increase) in prepaid expenses ) ) ) (Decrease) / Increase in accounts payable and accrued expenses (Decrease) / Increase in shareholder deposits (Decrease) / Increase in interest payable to stockholder Net cash provided by operating activities ) ) ) CASH FLOWS FROM INVESTING: Purchase of property pland and equip ) ) Loan receivable ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING: Proceeds from parent company Proceeds from notes payable - other Proceeds from notes payable - shareholder Proceeds from notes payable - affiliates Payments on notes payable - other ) Payments on notes payable - shareholder ) Payments on notes payable - affiliates ) Proceeds from inssuance of common stock Net cash from financing activities Net Increase / (Decrease) in cash CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for Interest Cash paid for Income Taxes Converson of related party payable to notes payable to shareholder Conversion of notes payable to common stock Issurance of common stock for goodwill Common stock issued for services Issurance of note payable for treasury stock 5 NOTE 1.BASIS OF PRESENTATION AND RECENT ACCOUNTING PRONOUNCEMENTS The accompanying unaudited financial statements of Verdant Automotive Corporation (the “Company”) have been prepared in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X. The results of operations for the interim period ended September 30, 2011 shown in this report are not necessarily indicative of results to be expected for the full fiscal year ending March 31, 2012. In the opinion of the Company’s management, the information contained herein reflects all adjustments necessary for a fair presentation of the Company’s results of operations, financial position and cash flows. The Company has reclassified certain amounts previously reported in our financial statements to conform to the current presentation. The unaudited interim financial statements should be read in conjunction with the audited financial statements in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2011, and Management’s Discussion and Analysis of Financial Condition and Results of Operations. NOTE 2.REVENUE RECOGNITION The Company recognizes revenue in accordance with the Securities and Exchange Commission Staff Accounting Bulletin (SAB) number 104, which states that revenues are generally recognized when it is realized and earned.Specifically, the Company recognizes revenue when services are performed and projects are completed and accepted by the customer.Revenues are earned from the sale of electric vehicles and other related technologies and services. NOTE 3.DEVELOPMENT STAGE COMPANY The Company is a development stage company. The Company is subject to risks and uncertainties, including new product development, actions of competitors, reliance on the knowledge and skills of its employees to be able to service customers, and availability of sufficient capital and a limited operating history. Accordingly, the Company presents its financial statements in accordance with the accounting principles generally accepted in the United States of America that apply in establishing new operating enterprises. As a development stage enterprise, the Company discloses the deficit accumulated during the development stage and the accumulated statement of operations and cash flows from inception of the development stage to the date on the current balance sheet. Contingencies exist with respect to this matter, the ultimate resolution of which cannot presently be determined. 6 NOTE 4.RECENTLY ENACTED ACCOUNTING PRONOUNCEMENTS There have been no developments to recently issued accounting standards, including the expected dates of adoption and estimated effects on our financial statements, from those disclosed in the our Annual Report on Form10-K for the year ended March 31, 2011. NOTE 5.RECLASSIFICATIONS Certain prior year amounts have been reclassified to conform to the current year presentation. NOTE 6.GOING CONCERN The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company sustained losses of $6,119,365 and $115,118 for the six months ended September 30, 2011 and the year ended March 31, 2011, respectively. The Company had an accumulated deficit of $14,827,557 at September 30, 2011. These factors raise substantial doubt about the ability of the Company to continue as a going concern for a reasonable period of time. The Company is highly dependent on its ability to continue to obtain investment capital and loans from an affiliate and shareholder in order to fund the current and planned operating levels. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company’s continuation as a going concern is dependent upon its ability to bring in income generating activities and its ability to continue receiving investment capital to sustain its current level of operations.No assurance can be given that the Company will be successful in these efforts. Management intends to raise additional operating funds through equity and/or debt offerings.However, there can be no assurance management will be successful in its endeavors.Ultimately, the Company will need to achieve profitable operations in order to continue as a going concern. There are no assurances that the Company will be able to either (1) achieve a level of revenues adequate to generate sufficient cash flow from operations; or (2) obtain additional financing through either private placement, public offerings and/or bank financing necessary to support its working capital requirements.To the extent that funds generated from operations and any private placements, public offerings and/or bank financing are insufficient, the Company will have to raise additional working capital.No assurance can be given that additional financing will be available, or if available, will be on terms acceptable to the Company.If adequate working capital is not available, the Company may be required to curtail its operations. NOTE 7.GOODWILL Goodwill represents the excess of the cost of the amount paid over the acquired assets over the fair value of their net assets at the dates of acquisitions, plus the assumption of certain liabilities. Under ASC 350, Goodwill and Other Intangible Assets, the Company is required to annually assess the carrying value of goodwill to determine if impairment in value has occurred. The Company determined that its goodwill was impaired and recorded an impairment charge of $3,833,721.69. NOTE 8.NOTES PAYABLE-RELATED PARTIES The Company’s related party notes payable, all due currently, consists of the following: September 30, 2011 March 31, 2011 Note Payable, 12% interest, principle and interest due February 18, 2012(1) $ $ Note Payable, payments are due monthly at 5% of the monthly gross monies raised with the balance due no later that April 29, 2012 $ $ The above listed note is convertible into 881,744 shares of common stock for its cancellation and the conversion price is based on the 10 day VWAP of the Company’s common stock or, $.016.The accrued interest shall be converted at the same rate. 7 NOTE 9.NOTES PAYABLE The Company’s notes payable consists of the following: September 30,2011 Notes payable, 15% interest, principle and interest due April 19, 2012 $ Note payable, 10% interest, principle and interest due March 4, 2012 Note payable, 10% interest, principle and interest due March 18, 2012 $ The Company has issued 2 unsecured convertible promissory notes for a cumulative total of $95,000, which are convertible to common stock of the Company at one-tenth of one percent of the Company’s initial private placement offering, which, in this case, was $0.10 per share.As such, the notes are convertible to common stock of the Company at $0.01 per share.If not converted within 6 months of the date of execution, the notes bear interest at the rate of 10% per annum.The notes are scheduled to be converted on or before February 27, 2012. The Company has issued 1 secured convertible promissory note for a total of $50,000, which is convertible to common stock of the Company at one-tenth of one percent of the Company’s initial private placement offering, which, in this case, was $0.10 per share.As such, the notes are convertible to common stock of the Company at $0.01 per share.The note is secured by any tangible property owned by the Company, bears interest at 10% per annum and is scheduled to be converted on or before March 18, 2012. NOTE 10.INCOME TAXES Effective January1, 2007, the Company adopted the provisions of ASC 740-10 (formerly known as FIN No. 48, Accounting for Uncertainty in Income Taxes). ASC 740-10 clarifies the accounting for uncertainty in income taxes recognized in a company’s financial statements. ASC 740-10 requires a company to determine whether it is more likely than not that a tax position will be sustained upon examination based upon the technical merits of the position. If the more-likely-than-not threshold is met, a company must measure the tax position to determine the amount to recognize in the financial statements. The application of income tax law is inherently complex. Laws and regulation in this area are voluminous and are often ambiguous. As such, the Company is required to make many subjective assumptions and judgments regarding the income tax exposures. Because interpretations of, and guidance surrounding, income tax laws and regulations change over time, changes in the subjective assumptions and judgments can materially affect amounts recognized in the balance sheets and statements of income. 8 At the adoption date of January1, 2007, the Company had no unrecognized tax benefit, which would affect the effective tax rate if recognized. There has been no significant change in the unrecognized tax benefit during the three months ended September 30, 2011. NOTE 11.SUBSEQUENT EVENTS Subsequent to the quarter ended September 30, 2011, and through October 31, 2011, the Company sold 2,970,000 shares of restricted common stock through a private placement, pursuant to the exemption from registration provided by Section 4(2) of the Securities Act and Rule 506 promulgated thereunder, at a valuation of $0.20 per share for a total consideration of $594,000.Subsequent to the quarter ended September 30, 2011, and through October 31, 2011, the Company sold 10,000 shares of restricted common stock through a private placement, pursuant to the exemption from registration provided by Section 4(2) of the Securities Act and Rule 506 promulgated thereunder, at a valuation of $0.50 per share for a total consideration of $5,000. Except as provided herein, the Company has evaluated its activities, pursuant to ASC 855, and has determined that there are no additional reportable subsequent events. NOTE 12.STOCKHOLDERS' EQUITY Common Stock The Company has authorized 989,999,995 shares of common stock, of which94,925,640 shares of Class A Common Stock have been issued and are outstanding as of October 31, 2011. On August 8, 2011, the Company granted a cumulative total of 42,000,000 shares of restricted common stock to 24 key employees, executives, and directors.The grant of the restricted shares are exempt from registration as not constituting sales for value within the meaning of Section 2(a)(3) of the Securities Act. On September 20, 2011 following an amendment to Registrant’s Certificate of Incorporation, the Registrant issued five (5) shares of authorized Class A Preferred Stock to four officers of the Registrant and one existing shareholder of the Registrant in consideration of service performed for the Registrant. The shares of Class A Preferred Stock so issued were issued pursuant to the exemption from the registration requirements of Section 5 of the Securities Act provided by Section 4(2) of the Securities Act and Rule 506 of Regulation D promulgated thereunder. Inclusive of those amounts set forth as subsequent events in the Company’s Form 10-Q for the quarter ending June 30, 2011, during the quarter ended September 30, 2011, the Company sold 4,922,000 shares of restricted common stock through a private placement, pursuant to the exemption from registration provided by Section 4(2) of the Securities Act and Rule 506 promulgated thereunder, at a valuation of $0.10 per share for a total consideration of $492,200.During the quarter ended September 30, 2011, the Company sold 387,000 shares of restricted common stock through a private placement, pursuant to the exemption from registration provided by Section 4(2) of the Securities Act and
